
	
		II
		110th CONGRESS
		1st Session
		S. 1997
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2007
			Mrs. McCaskill
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require all new and upgraded fuel pumps to be equipped
		  with automatic temperature compensation equipment, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Future Accountability in Retail Fuel
			 Act or the FAIR
			 Fuel Act.
		2.Automatic temperature
			 compensation equipment
			(a)In
			 general
				(1)New motor fuel
			 dispensersBeginning 90 days
			 after the issuance of final regulations under subsection (c), all motor fuel
			 dispensers that are newly installed or upgraded at any retail fuel
			 establishment in the United States shall be equipped with automatic temperature
			 compensation equipment to ensure that any volume of gasoline or diesel fuel
			 measured by such dispenser for retail sale is equal to the volume that such
			 quantity of fuel would equal at the time of such sale if the temperature of the
			 fuel was 60 degrees Fahrenheit.
				(2)Existing motor
			 fuel dispensersNot later
			 than 5 years after the issuance of final regulations under subsection (c), all
			 motor fuel dispensers at any retail fuel establishment in the United States
			 shall be equipped with the automatic temperature compensation equipment
			 described in paragraph (1).
				(b)Inspections
				(1)Annual
			 inspectionBeginning on the date described in subsection (a),
			 State inspectors conducting an initial or annual inspection of motor fuel
			 dispensers are authorized to determine if such dispensers are equipped with the
			 automatic temperature compensation equipment required under subsection
			 (a).
				(2)NotificationIf
			 the State inspector determines that a motor fuel dispenser does not comply with
			 the requirement under subsection (a), the State inspector is authorized to
			 notify the Federal Trade Commission, through an electronic notification system
			 developed by the Commission, of such noncompliance.
				(3)Follow-up
			 inspectionNot earlier than 180 days after a motor fuel dispenser
			 is found to be out of compliance with the requirement under subsection (a), the
			 Federal Trade Commission shall coordinate a follow-up inspection of such motor
			 fuel dispenser.
				(4)Fine
					(A)In
			 generalThe owner or operator of any retail fuel establishment
			 with a motor fuel dispenser subject to the requirement under subsection (a)
			 that is determined to be out of compliance with such requirement shall be
			 subject to a fine equal to $5,000 for each noncompliant motor fuel
			 dispenser.
					(B)Additional
			 fineIf a motor fuel dispenser is determined to be out of
			 compliance during a follow-up inspection, the owner or operator of the retail
			 fuel establishment at which such motor fuel dispenser is located shall be
			 subject to an additional fine equal to $5,000.
					(5)Use of
			 finesAny amounts collected under paragraph (4) shall be
			 deposited into the trust fund established under section 3.
				(c)Defined
			 termIn this Act, the term automatic temperature
			 compensation equipment has the meaning given the term in the National
			 Institute of Standards and Technology Handbook 44.
			(d)Rulemaking
				(1)CommencementNot
			 later than 90 days after the date of the enactment of this Act, the Federal
			 Trade Commission, in consultation with the National Institute of Standards and
			 Technology, shall commence a rulemaking procedure to implement the requirement
			 under subsection (a).
				(2)Final
			 regulationsNot later than 1 year after the date of the enactment
			 of this Act, the Federal Trade Commission shall issue final regulations to
			 implement the requirement under subsection (a), including specifying which
			 volume correction factor tables shall be used for the range of gasoline and
			 diesel fuel products that are sold to retail customers in the United
			 States.
				3.Automatic
			 Temperature Compensation Equipment Grant Program
			(a)Establishment of
			 trust fund
				(1)In
			 generalThere is established
			 in the Treasury of the United States a trust fund to be known as the
			 Automatic Temperature Compensation Equipment Trust Fund
			 (referred to in this section as the Trust Fund).
				(2)TransfersThe Secretary of the Treasury shall
			 transfer to the Trust Fund out of the general fund of the Treasury an amount
			 equal to the amount collected as fines under section 2(b)(4).
				(3)InvestmentThe Secretary of the Treasury shall invest
			 such portion of the Trust Fund as is not required to meet current withdrawals.
			 Such investments may be made only in interest-bearing obligations of the United
			 States.
				(b)Grants
			 authorized
				(1)In
			 generalThe Secretary of
			 Commerce is authorized to use amounts in the Trust Fund for grants to owners
			 and operators of retail fuel establishments to offset the costs associated with
			 the installation of automatic temperature compensation equipment on motor fuel
			 dispensers.
				(2)Maximum
			 amountThe Secretary may not award a grant under this subsection
			 in excess of—
					(A)$1,000 per motor
			 fuel dispenser; or
					(B)$10,000 per grant
			 recipient.
					(3)Ineligible
			 companiesA major integrated oil company (as defined in section
			 167(h)(5) of the Internal Revenue Code of 1986) is ineligible to receive a
			 grant under this subsection.
				(4)Use of grant
			 fundsGrant funds received
			 under this subsection may be used to offset the costs incurred by owners and
			 operators of retail establishments to acquire and install automatic temperature
			 compensation equipment in accordance with the requirement under section
			 2(a).
				(5)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this subsection.
				(c)Reimbursement
			 of State inspection costsThe
			 Secretary of Commerce is authorized to use amounts in the Trust Fund to
			 reimburse States for the costs incurred by the States to—
				(1)inspect motor fuel dispensers for
			 compliance with the requirement under section 2(a); and
				(2)notify the Secretary of Commerce of any
			 noncompliance with such requirement.
				4.Savings
			 provision
			(a)In
			 generalNothing in this Act
			 may be construed to preempt a State from enacting a law that imposes an
			 equivalent standard or a more stringent standard concerning the retail sale of
			 gasoline at certain temperatures.
			(b)Defined
			 termIn this section, the
			 term equivalent standard means any standard that prohibits the
			 retail sale of gasoline with energy content per gallon that is different than
			 the energy content of 1 gallon of gasoline stored at 60 degrees
			 Fahrenheit.
			
